Citation Nr: 0724896	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to September 1966.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2005 rating decision by the Cleveland RO.  In 
September 2006, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is of record.

The matter of entitlement to TDIU is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDING OF FACT

The veteran's symptoms of PTSD have caused deficiencies in 
most areas; total occupational and social impairment due to 
PTSD symptoms is not shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.130, Code 9411 (2006). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

A May 2005 letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf, and advised him to submit evidence in his 
possession.  March 2006 correspondence provided notice 
regarding disability ratings and effective dates of awards 
(See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).

VA has obtained all pertinent/identified records that could 
be obtained; all evidence constructively of record has been 
secured; and VA has arranged for the veteran to be examined.  
He has not identified any pertinent evidence that remains 
outstanding.  Evidentiary development is complete to the 
extent possible.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

A report of December 2004 private psychiatric evaluation by 
G. W., M.D., notes that the veteran reported difficulty 
falling asleep.  He reported he had three to four episodes in 
the last six month when he felt faint and weak.  He added 
that he would become very depressed and agitated.  He was 
currently off work for two week and, during that time, he had 
done better but he still had anxiety and depression.  He was 
afraid to go anywhere out of fear that his moods would get 
worse.  He indicated that he had passive suicidal thoughts 
and wished he was dead, but had no plans or intent.  Brain 
imaging to rule out dementia revealed "nonspecific 
neurodegeneration affecting the parieto-occipital area, 
frontal lobe, ad either temporal lobe, likely associated with 
an affective disorder such as depression" and "fibrosis or 
gliosis, right frontal, perhaps associated with compulsive 
behavior disorder".  December 2004 and January 2005 notes 
from Dr. G. W. indicate that the veteran was, and would 
remain, on medical leave for several months.  

A January 2005 private record notes the veteran was socially 
withdrawn, depressed, and unmotivated.  He was also feeling 
less anxious.  January and February 2005 records show the 
veteran went to an emergency room due to a panic attack and 
had a very strong reaction to medication he was given there.  
He reported he has not had two good days in a row, and that 
it took him three days to get over the emergency room 
episode.  

A February 2005 statement from the veteran's wife is to the 
effect that he missed a lot of work due to worsening PTSD.  

A February 2005 VA treatment record notes that the veteran's 
mood was depressed and that he and his wife were concerned 
about a recent increase in his depression and isolation.  He 
reported having a panic attack in January 2005 after a change 
in medication.  He admitted to constantly isolating himself 
from people, and becoming easily angered with people during 
daily interaction.
A May 2005 statement from Dr. G. W. summarized the course of 
the veteran's treatment since December 2004.  She indicated 
that his symptoms worsened in 2004 after he stopped drinking 
alcohol and his work shift changed.  She noted that he had an 
altercation with a coworker, which was uncharacteristic of 
him as he normally kept to himself and did not interact much 
with anyone.  He was taken to the emergency room twice for 
episodes of chest pains and near-fainting.  His prescriptions 
included Zoloft and Paxil, both ineffective.  She indicated 
that the veteran had increasingly mounting symptoms and had 
become more verbally abusive toward his wife.  His primary 
care physician placed him on medical leave and referred him 
for psychiatric assessment.  A current Global Assessment of 
Functioning (GAF) score of 50 was assigned.  The physician 
indicated that in her six months of treating the veteran, he 
had responded only minimally.  He tried various medications, 
but had trouble tolerating them as he did not have the 
emotional stability to tolerate any discomfort.  She 
commented that the veteran had extremely limited emotional 
skills and solved his problems by screaming and yelling at 
his wife, throwing objects, and destroying property.  Due to 
the lack of treatment over the years, his PTSD had developed 
into Benzodiazepam abuse and addiction, alcohol abuse and 
dependence, and intermittent explosive disorder and dysthymic 
disorder.  She commented that the duration, chronicity, and 
severity of his symptoms were significant.  

June to August 2005 private treatment records from Dr. G. W. 
note the veteran had symptoms of anger, bad episodes of 
depression, and episodic nervousness and agitation.  

On August 2005 VA examination, the veteran reported minimal 
contact with his sibling, a rocky relationship with his wife, 
and rare interaction with his three grown children.  He had a 
long history of alcohol dependence that began after 
separation from service.  There was no evidence of 
hallucinations, delusions, illusions, or ideas of reference.  
The veteran was not homicidal or suicidal and his memory was 
good for short and long-term items.  There was no evidence of 
obsessive compulsive disorder or mania.  The examiner 
indicated that symptoms consistent with PTSD were intrusive 
thoughts, recurrent dreams, avoidance, a minimal attachment 
to family members, difficulty sleeping, and anger outbursts.  
The veteran reported that he kept a loaded gun under his bed 
and sharp knives in various places around his home.  The 
physician indicated that the veteran's symptoms caused 
distress and impairment in social and occupational 
functioning.  He added that the veteran had a severe anxiety 
disorder that surfaced after he separated from service.  The 
veteran had a resurgence of symptoms since November 2004.  

November 2005 to May 2006 VA treatment records include a 
November 2005 record that notes the veteran had depression 
that stemmed from his PTSD.  The veteran reported poor short-
term memory and complained of difficulty sleeping, anhedonia, 
problems concentrating, daily irritability, excessive anxiety 
with panic attacks, numbness and detached feelings, and 
frequent nightmares.  The veteran also emotionally abused his 
wife by yelling at her.  He related that he thought about 
suicide or hurting others almost every day, but had not 
seriously considered it.  A GAF score of 40 was assigned.  
Other records indicate the veteran participated in a PTSD 
educational group.  A February 2006 PTSD assessment notes the 
veteran's behavior was somewhat irritated and his mood was 
anxious.  Symptoms associated with his PTSD were recurrent 
and intrusive recollections; recurrent distressing dreams of 
events; reliving events; intense psychological distress at 
exposure to internal and external cues; psychological 
reactivity on exposure to internal/external cures; avoidance 
of thoughts, activities, feelings, people, and places; 
diminished interest and participation in activities; feelings 
of detachment from others; and difficulty sleeping.  The 
entire assessment could not be completed due to time 
constraints.  

A February 2006 statement from the veteran's former employer 
indicates that in the weeks that preceded his medical leave, 
the veteran left work early several times due to symptoms 
that his physicians stated were associated with panic and 
anxiety disorders.  At the time the veteran had several 
medical absences, his employer was aware that he was 
struggling with several mental problems, and that he had 
become short and withdrawn from his coworkers.  The veteran 
also had difficulty performing his job even though he had 
repetitive work and there was no change in his position.  

At the September 2006 Travel Board hearing, the veteran 
stated that he was on medication and received treatment for 
PTSD.  He avoided groups/crowds and did not get along very 
well with his children.  He did not socialize with friends or 
neighbors, spent time alone, contemplated suicide, and had 
panic attacks three to four times a week.  He had difficulty 
understanding complex demands; his long and short-term memory 
was not very good; he was unfocused and unmotivated when 
working on tasks, and had mood swings.  He sometimes 
neglected his appearance, and had last worked in November 
2004.  He testified that he did not get along with coworkers 
and that he left his last job due to anxiety attacks 
attributed to PTSD.  He stated that he was often depressed 
and had a problem with anger.  He went off to be alone and 
had flashbacks about three or four times a week.  He 
testified that on days when he was very depressed he did not 
do anything.  On days when he did not feel well he watched 
television.  He did not visit his children or leave the house 
much.  

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating is warranted where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).

At the outset, it is noteworthy that the veteran has had 
various psychiatric disabilities diagnosed as co-existing 
with his PTSD.  Because no medical opinion of record 
delineates which of his psychiatric symptoms are due to PTSD 
and which are due solely to co-existing (and non-service 
connected) psychiatric entities, for the limited purpose of 
this decision the Board will consider all psychiatric 
symptoms as stemming for the service connected PTSD.  

The evidence of record reasonably shows that the veteran's 
PTSD symptoms warrant a higher (70 percent) rating.  August 
and November 2005 records reflect GAF scores of 40 and 50 
respectively.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richards 
v. Brown, 9 Vet. App. 266 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  A score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  While the veteran's 
GAF scores alone are not the sole indicator of the level of 
his impairment due to PTSD, they are consistent with other 
evidence of record.  The veteran has demonstrated 
occupational and social impairment with deficiencies in work, 
family, and mood.  His psychiatric symptoms affect his work 
to the point that he was placed on medical leave.  He has had 
a poor (abusive) relationship with wife, and has little 
contact with his children.  He has endorsed various other 
symptoms such as depression, angry outbursts, anxiety, 
irritability, suicidal and homicidal thoughts, and isolation.  
His problem solving skills consist of screaming and yelling, 
throwing objects, and destroying objects, and he has kept a 
loaded gun under his bed and knives in various places around 
the house.  

The disability picture presented of the veteran's PTSD is 
reasonably one of symptoms compatible with a 70 percent 
rating.  As total occupational and social impairment due to 
PTSD symptoms such as gross impairment in thought processes, 
persistent delusions/hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
or disorientation are not shown, a 100 percent rating is not 
warranted.  Notably, while the veteran has had suicidal and 
homicidal ideation, these have been passive thoughts with no 
plan or intent (so as to pose a danger to self or others).  
And while the veteran apparently has somewhat neglected his 
hygiene at times, it is not shown that his hygiene has fallen 
below minimal standards. 
ORDER

A 70 percent rating is granted for the veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.


REMAND

The RO denied the veteran's claim seeking TDIU in large part 
because he did not meet the minimum schedular requirements.  
Those requirements are now met with the grant of the 70 
percent rating for PTSD.  In May 2005, the veteran's 
psychiatrist opined that the veteran was unemployable due to 
his psychiatric symptoms.  As the veteran has had various 
psychiatric entities diagnosed in addition to PTSD (and has a 
long history of alcohol abuse), it is unclear to what extent 
PTSD symptoms, alone, impact on his employability.  
Furthermore, the private psychiatrist has treated the veteran 
since December 2004; it appears that not all pertinent 
treatment records have been secured..  

Accordingly, the case is REMANDED for the following:

1.  The veteran should also be asked to 
identify any additional PTSD treatment or 
evaluations he received from VA or other 
sources.  With his cooperation (i.e., 
providing any necessary releases), the RO 
should secure complete copies of all 
records of such treatment from all 
sources identified.  In particular, 
complete records from Dr. G. W. and any 
VA treatment records not already of 
record must be secured.  

2.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
psychiatrist to determine whether 
symptoms of his PTSD and the effects of 
medication for PTSD render him 
unemployable.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Upon 
review of the claims file and examination 
of the veteran, the examining 
psychiatrist should provide an opinion as 
to whether symptoms of the veteran's 
service connected PTSD (and the effects 
of medication for PTSD), alone 
(discounting the effects of any co-
existing and nonservice-connected 
physical or mental disorders and any 
alcohol abuse) are of sufficient severity 
to preclude his participation in any 
regular substantially gainful employment.  
The examiner must explain the rationale 
for all opinions given, and should 
specifically comment on the May 2005 
opinion offered by the veteran's private 
psychiatrist.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


